Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated by claims 1-20 of parent U.S. Patent No. 11,038,793 B2 to Nainar et al. (hereinafter as Nainar).  Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.  Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application merely broaden the scope of claims 1-20 of the Nainar Patent by eliminating the elements and their functions of the claims as set forth below. 
It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 1, Nainar discloses a method comprising: 
in a network that includes a plurality of nodes, obtaining information indicating equal cost multi-path (ECMP) paths in the network and a branch node in the network (see claim 1, col. 13, lines 53-56); 
for the branch node in the network: 
simulating an ECMP hashing algorithm employed by the branch node that is used to select one of multiple egress interfaces of the branch node (see claim 1, col. 13, lines 57-61); 
providing as input to ECMP hashing algorithm, entropy information (see claim 1, col. 13, lines 62-65); and 
obtaining from the ECMP hashing algorithm interface selection results produced by the ECMP hashing algorithm based on the entropy information (see claim 1, col. 13, lines 62-65); and 
evaluating ECMP performance in the network based on the interface selection results (see claim 1, col. 14, lines 1-3).

Regarding claim 2, Nainar discloses the method of claim 1, wherein the providing includes providing a range of entropy that causes the ECMP hashing algorithm to generate interface selection results that include a range of entropy that results in selection of each egress interface of the multiple egress interfaces of the branch node (see claim 2, col. 14, lines 4-9).

Regarding claim 3, Nainar discloses the method of claim 1, wherein providing includes providing a specific entropy that causes the ECMP hashing algorithm to generate interface selection results indicating a particular egress interface of the multiple egress interfaces of the branch that will be selected for the specific entropy (see claim 3, col. 14, lines 10-14).

Regarding claim 4, Nainar discloses the method of claim 1, wherein the ECMP hashing algorithm is executed by a virtual network function running on a physical host computing device (see claim 4, col. 14, lines 15-17).

Regarding claim 5, Nainar discloses the method of claim 4, wherein obtaining the information indicating the ECMP paths in the network comprises an orchestrator entity querying a path computation element for the network (see claim 5, col. 14, lines 19-22). 

Regarding claim 6, Nainar discloses the method of claim 1, further comprising repeating the simulating, providing as input and obtaining interface selection results for each of a plurality of ECMP hashing algorithms (see claim 7, col. 14, lines 28-31, claim 1, col. 13, lines 62-67).

Regarding claim 7, Nainar discloses the method of claim 1, wherein the entropy information includes one or more of: a range of source/destination Internet Protocol (IP) addresses, a specific source IP address, a specific destination IP address, a range of source/destination User Datagram (UDP) ports, and source/destination labels (see claim 8, col. 14, lines 32-37).

Regarding claim 8, Nainar discloses the method of claim 1, further comprising performing a configuration change to one or more nodes in the network based on the evaluating (see claim 9, col. 14, lines 38-40).

Regarding claim 9, Nainar discloses an apparatus comprising: 
a communication interface configured to enable network communications (see claim 10, col. 14, lines 41-43); and 
a processor coupled to the communication interface, wherein the processor is configured to perform operations including: 
obtaining information indicating equal cost multi-path (ECMP) paths in a network and a branch node in the network (see claim 10, col. 14, lines 44-49); 
for the branch node in the network: 
simulating an ECMP hashing algorithm employed by the branch node that is used to select one of multiple egress interfaces of the branch node (see claim 10, col. 14, lines 50-54); 
providing as input to ECMP hashing algorithm, entropy information (see claim 10, col. 14, lines 55-58); 
obtaining from the ECMP hashing algorithm interface selection results produced by the ECMP hashing algorithm based on the entropy information (see claim 10, col. 14, lines 55-60); and 
evaluating ECMP performance in the network based on the interface selection results obtained for the branch node (see claim 10, col. 14, lines 61-63).

Regarding claim 10, Nainar discloses the apparatus of claim 9, wherein the processor is configured to perform the providing by: 
providing a range of entropy that causes the ECMP hashing algorithm to generate interface selection results that include a range of entropy that results in selection of each egress interface of the multiple egress interfaces of the branch node (see claim 11, col. 14, lines 64-67, col. 15, lines 1-3). 

Regarding claim 11, Nainar discloses the apparatus of claim 9, wherein the processor is configured to perform the providing by: 
providing includes providing a specific entropy that causes the ECMP hashing algorithm to generate interface selection results indicating a particular egress interface of the multiple egress interfaces of the branch that will be selected for the specific entropy (see claim 12, col. 15, lines 4-10). 
Regarding claim 12, Nainar discloses the apparatus of claim 9, wherein the processor is configured to perform the obtaining the ECMP paths by querying a path computation element for the network (see claim 13, col. 15, lines 11-13).

Regarding claim 13, Nainar discloses the apparatus of claim 9, wherein the ECMP hashing algorithm is executed by a virtual network function that runs on a physical host computing device (see claim 13, col. 15, lines 14-17).

Regarding claim 14, Nainar discloses the apparatus of claim 9, wherein the processor is further configured to perform a configuration change to one or more nodes in the network based on the evaluating (see claim 15, col. 15, lines 18-20).

Regarding claim 15, Nainar discloses the apparatus of claim 9, wherein the processor is configured to perform the obtaining the ECMP paths by obtaining a query from an orchestrator (see claim 13, col. 15, lines 11-13).

Regarding claim 16, Nainar discloses one or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to perform operations including (see claim 16, col. 15, lines 21-24): 
obtaining information indicating equal cost multi-path (ECMP) paths in a network and a branch node in the network (see claim 16, col. 15, lines 25-27); 
for the branch node in the network: 
simulating an ECMP hashing algorithm employed by the branch node that is used to select one of multiple egress interfaces of the branch node (see claim 16, col. 15, lines 28-32); 
providing as input to ECMP hashing algorithm, entropy information; and obtaining from the ECMP hashing algorithm interface selection results produced by the ECMP hashing algorithm based on the entropy information (see claim 16, col. 15, lines 33-34, col. 16, lines 1-4); and 
evaluating ECMP performance in the network based on the interface selection results (see claim 16, col. 16, lines 5-7). 

Regarding claim 17, Nainar discloses the non-transitory computer readable storage media of claim 16, wherein the instructions for providing include instructions for providing a range of entropy that causes ECMP hashing algorithm to generate interface selection results that include a range of entropy that results in selection of each egress interface of the multiple egress interfaces of the branch node (see claim 17, col. 16, lines 8-14).

Regarding claim 18, Nainar discloses the non-transitory computer readable storage media of claim 16, wherein the instructions for providing include instructions for providing a specific entropy that causes the ECMP hashing algorithm to generate interface selection results indicating a particular egress interface of the multiple egress interfaces of the branch that will be selected for the specific entropy (see claim 18, col. 16, lines 15-21).

Regarding claim 19, Nainar discloses the non-transitory computer readable storage media of claim 16, wherein the ECMP hashing algorithm is executed by a virtual network function running a physical host computing device (see claim 19, col. 16, lines 22-28).

Regarding claim 20, Nainar discloses the non-transitory computer readable storage media of claim 16, further comprising instructions that cause the processor to perform a configuration change to one or more nodes in the network based on the evaluating (see claim 20, col. 16, lines 29-32). 

Allowable Subject Matter
Claims 1-20 would be allowable if the non-statutory double patenting rejection of claims 1-20 as set forth above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
The present application relates to a method comprising:
“for each branch node in the network:
simulating an ECMP hashing algorithm employed by the branch node to select one of multiple egress interfaces of the branch node;
providing as input to ECMP hashing algorithm, entropy information; and
obtaining from the ECMP hashing algorithm interface selection results produced by the ECMP hashing algorithm based on the entropy information; and
evaluating ECMP performance in the network based on the interface selection results” in combination with other recited elements in claim 1.

The present application also relates to an apparatus comprising:
“for each branch node in the network:
simulating an ECMP hashing algorithm employed by the branch node to select one of multiple egress interfaces of the branch node;
providing as input to ECMP hashing algorithm, entropy information; and
obtaining from the ECMP hashing algorithm interface selection results produced by the ECMP hashing algorithm based on the entropy information; and
evaluating ECMP performance in the network based on the interface selection results” in combination with other recited elements in claim 9.
 
The present application also relates to one or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to perform operations including:
“for each branch node in the network:
simulating an ECMP hashing algorithm employed by the branch node to select one of multiple egress interfaces of the branch node;
providing as input to ECMP hashing algorithm, entropy information; and
obtaining from the ECMP hashing algorithm interface selection results produced by the ECMP hashing algorithm based on the entropy information; and
evaluating ECMP performance in the network based on the interface selection results” in combination with other recited elements in claim 16.

	The closest prior art, Sarva et al. (US Publication 2015/0093109 A1), teaches a network in which a virtual router executes load balancing algorithm to perform load balancing, which includes equal-cost multipath (ECMP) load balancing.  The load balancing algorithm include hash functions by which the virtual router map an entropy label of a packet of a packet flow to an index of a service instance, to which the packet flow is mapped.  Sarva also teaches the load balancing algorithm may apply to different fields for forward and reverse packet flows to cause load balancing result be the same for the forward and reverse packet flows.  
A second prior art, Djukic et al. (US Publication 2016/0301579 A1), teaches a method for providing service and connectivity enhancements by using an equal-cost multi-path (ECMP) technique to achieve load balancing when either the current or forecast traffic information exceeds a utilization threshold.
A third prior art, Yong et al. (US Publication 2017/0063783 Al), teaches a tunnel transport technique by supporting an equal-cost multi-path (ECMP) function to generate flow entropy based on payload information and to encode the entropy in a field used by a transit network.  The flow entropy is then assigned to a set of packets that belong to a set of flows.
A fourth prior art, Mehra et al. (EP 2472784 A1), teaches a switch fabric system uses a ECMP mechanism, operating on a hash function of packet headers, that provides outgoing ECMP paths based on a link aggregation group load distribution in the hardware of the switch fabric system such that a flow can be load-balanced to a set of ECMP paths.

However, Sarva, Djukic, Yong, and Mehra, when either taken alone or in combination, fail to teach or make obvious the aforementioned claimed features of the base claims above.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471